DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 28-29, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doljack et al. [US 2011/0260825 A1.]
Regarding claim 1, Doljack et al. discloses a planar inductor comprising: 
a substrate [circuit board for the planar inductor to be mounted]; 
a first magnetic layer [106, figures 1-2] disposed on at least a portion of the substrate; 
a conductive coil [114] disposed on a first portion of the first magnetic layer; and 
a second magnetic layer [104] disposed on a second portion of the first magnetic layer and on at least a portion of the conductive coil [figures 1-2.] 
Regarding claim 2, Doljack et al. further discloses a second conductive coil [para 43, multiple coils could be used] disposed on at least a third portion of the first magnetic layer, wherein the second magnetic layer is further disposed on at least a portion of the second conductive coil [figures 1-2, para 43.]
Regarding claim 3, Doljack et al. discloses at least one of the first and second magnetic layers comprise magnetic flakes [para 49-50, magnetic powder/flakes.]
Regarding claim 4, Doljack et al. discloses at least one of the first and second magnetic layers comprise magnetic flakes in a flexible polymer matrix [para 44 and 49-50.]
Regarding claim 6, Doljack et al. discloses at least one of the first and second magnetic layers comprise magnetic particles [para 49-50.] 
Regarding claim 9, Doljack et al. discloses the first magnetic layer comprises magnetic flakes and a first electrically insulating adhesive, and the second magnetic layer comprises magnetic flakes and a second electrically insulating adhesive [paragraphs 49-50, magnetic powder/flakes and paragraph 81 for insulating adhesive (polymer binder).]
Regarding claim 28, copper is a known material use to form conductive coil in inductor.
Regarding claim 29, Doljack et al. discloses iron as the magnetic powder/flakes.
Regarding claim 30, Doljack et al. discloses Ni, Fe and/or highflux Ni-Fe material for the magnetic powder/flakes [paragraph 49.]
Regarding claim 32, Doljack et al. discloses the coil has a plurality of windings, forming a spiral structure [figures 1-2.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 20-21, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Bogert et al. [US 2010/0259351 A1.]
Regarding claim 5, Doljack et al. discloses the instant claimed invention except for an electrically insulating layer.
Bogert et al. discloses an inductor comprising an electrically isolating/insulating layer [132] on a coil layer [102], wherein the isolating/insulating layer formed of polymer based dielectric films [paragraph 44.]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an electrically isolating/insulating layer on the coil layer of Doljack et al., as suggested by Bogert et al., for the purpose of avoiding shorting issues [Bogert, paragraph 55.]
Regarding claims 20-21, Doljack et al. further discloses a filler layer [118, figure 2] physically isolates the coil from the first magnetic layer [106.]
Doljack et al. is silent regarding the filler layer being of isolating/insulating layer that electrically insulates the conductive coil from the first magnetic layer and the second magnetic layer.
Bogert et al. discloses the isolating/insulating layer [132] of an inductor [paragraph 3], wherein the isolating/insulating layer electrically insulates the conductive coil from other layers [paragraph 55.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use isolating/insulating layer in Doljack et al., as suggested by Bogert et al., for the purpose improving insulation.
Regarding claim 38, Doljack et al. discloses a planar inductor [abstract, figures 1-2] comprising:
- a substrate [for circuit board mounting application, therefore circuit board is a substrate];
- a first flexible magnetic layer [106] formed of a polymer and a plurality of magnetic flakes suspended in the polymer [figures 12, paragraphs 39, 44 and 39-50];
- a conductive coil [114, figures 1-2, paragraph 40] made of flexible conductive wire;
- an isolating layer [118] disposed on the conductive coil to isolate the conductive coil from the first magnetic layer; and
- a second flexible composite magnetic layer [104] formed of a polymer binder and a plurality of magnetic powder [flake, paragraphs 44 and 49-50.]
Doljack et al. discloses the instant claimed invention except for the isolating/insulating layer formed of an electrically isolating layer.
Bogert et al. discloses the use of an isolating/insulating layer [132] formed of an electrically isolating material of a polymer based dielectric film disposed on a coil layer [102.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the polymer based dielectric film of Bogert et al. for the isolating layer of Doljack et al. for the purpose of avoiding electrical shorting issues [Bogert, paragraph 55.]
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Merten et al. [US 3,790,407 A.]
Doljack et al. discloses the instant claimed invention except for a thickness of at least a portion of the magnetic flakes is from about four times to about one hundred times a diameter of the magnetic flakes.
Merten et al. discloses a composite material with magnetic flakes [column 1, lines 6-8 and abstract] comprising a thickness of at least of a magnetic of the magnetic flakes is from about four times to about one hundred times a diameter of the magnetic flakes [column 4, lines 8-13.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the magnetic flakes of Merten et al. in Doljack et al. for the purpose of producing an optimum magnetic characteristic [Merten, column 4, lines 8-22.]
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Yoshida et al. [US 5,827,445 A.]
Doljack et al. discloses the instant claimed invention except for the specific thickness of the magnetic flakes.
Yoshida et al. discloses a magnetic material [abstract] having a thickness of less then a skin depth for the magnetic material [column 2, lines 59-63] wherein the skin depth being determined of an operational frequency of about 10megahertz [column 8, Table 1, 10MHz.]
It would have been obvious to one having ordinary skill in the art at the time the invention was made use the magnetic material of Yoshida et al. in Doljack et al. for the purpose of controlling magnetic permeability of the material [Yoshida, column 5, lines 54-55.]
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack in view of Hussain et al. [US 2011/0186771 A1.]
Regarding claim 10, Doljack et al. discloses first and second electrically insulating adhesive for the first and second magnetic layers [paragraphs 49-50 and rejection above.]
Doljack et al. is silent about the adhesive provide electrical insulation between adjacent magnetic flakes.
Hussain et al. discloses a magnetic composite material [abstract] comprising electrical insulation between adjacent magnetic powder/flakes [paragraph 44-46.]
It would have been obvious to one having ordinary skill in the art at the time the invention was made use the teaching of providing insulation between magnetic powder/flakes of Hussain et al. in Doljack et al. for the purpose of improving insulation.
Regarding claim 11, Hussain et al. further discloses the magnetic powder/flakes has a thickness of from about 0.1 to about 5 micrometers [paragraph 47] wherein the magnetic powder/flakes has a diameter from about 8 to about 200 micrometers [paragraph 47.]
Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Massard [US 5,110,651 A.]
Regarding claim 12, Doljack et al. discloses the instant claimed invention except for a plurality of magnetic flakes of at least the first magnetic layer are substantially aligned with respect to each other and a plurality of magnetic flakes of the second magnetic layer are substantially aligned with respect to each other.
Massard discloses a magnetic composite material [abstract] having magnetic powder or flakes substantially aligned with respect to each other [column 4, lines 7-8, a thin layer 6 of magnetic powder/fibers oriented parallel to the y-direction.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify Doljack et al. with the teaching of Massard for the purpose of improving the mechanical strength of the device [Massard, column 2, lines 53-54.]
Regarding claim 14, Doljack et al. further discloses the second magnetic layer is conformally disposed on a top surface and side surfaces of the conductive coil [104, figure 4, paragraph 31.]
Regarding claim 15, Doljack et al. further discloses the first magnetic layer and the second magnetic layer together conform on top, bottom and side surfaces of at least a portion of the conductive coil [104, figures 1-4, paragraph 31.]
Regarding claims 16-17, Doljack et al. discloses bonding the first and second magnetic layers to the coil [figures 1-4] but fails to explicitly disclose comprising an electrically insulating adhesive coating bonding the second portion of the first magnetic layer to the second magnetic layer and at least a portion of the conductive coil to the second magnetic layer, wherein the electrically adhesive coating has a thickness of from about 0.1 micrometers to about 5 micrometers.
Massard discloses an electrically insulating adhesive coating bonding layer attaching two magnetic layers [column 3, lines 62-66.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use an electrically insulating adhesive coating bonding layer to attach the two magnetic layers of Doljack et al., as suggested by Massard, for the purpose of improving mechanical strength of the device.
The specific thickness of the coating bonding layer would have been an obvious matter of design choice for the purpose of forming a desired thickness, desired strength of the adhesion thereby improving mechanical strength of the device. [Massard, column 2, lines 63-64.]
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Massard as applied to claims 1 and 12-17 above, and further in view of Weatherly [US 4,639,708 A.] 
Doljacks in view of Massard discloses the instant claimed invention except for a side surface of the conductive coil and a top surface of the conductive coil formed an obtuse angle and the side surface of the conductive coil is a concave curved surface.
Weatherly discloses a conductive coil [abstract] wherein a side surface of the conductive coil and top surface of conductive coil formed an obtuse angle [column 1, lines 61-62] and wherein the side surface of the conductive coil is a concave curved surface [figure 2.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the coil design/arrangement of Weatherly in Doljack et al., as modified, for the purpose of forming a particular magnetic field desired.
Claim(s) 22-27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Uriu et al. [US 2005/0188529 A1.]
Regarding claim 22, Doljack et al. discloses a plane of the conductive coil between the first and second magnetic layers [figure 1] but silent regarding a magnetic adhesive layer residing in a plane of the conductive coil between the first and second magnetic layers.
Uriu et al. discloses an inductor including a magnetic adhesive layer [3, figure 1] wherein the magnetic adhesive layer residing in a plane of the conductive coil [see figure 1, between two conductive coils 2, 5, paragraph 16] between first and second magnetic layers [1, 6, figure 1, paragraph 114.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify Doljack with the teaching of Uniu for the purpose of increasing the density and reliability of the device [Uriu, paragraph 241.]
Regarding claims 23-27 and 37, Doljacks et al. discloses the instant claimed invention except for the magnetic adhesive layer comprises magnetic particles suspended in a polymer [for claim 23]; the magnetic particles have a diameter from about 0.5micrometer to 3 micrometers [claim 24]; at least a portion of the magnetic particles in the magnetic adhesive layer are comprised of at least one of NiFe or CoFe [claim 25]; a ratio by volume of the magnetic particles to the polymer in the magnetic adhesive layer is from about 60:40 to about 80:20 [claim 26]; the magnetic adhesive layer electrically insulates the conductive coil from the first and second magnetic layers [claim 27]; the first and second magnetic layers each have a thickness from about 10 to 300 micrometers [claim 37.]
Uriu et al. discloses the magnetic adhesive layer comprises magnetic particles suspended in a polymer [paragraphs 112-113, PVB is butyral resin that is a polymer, with ferrite powder, magnetic particles], wherein the magnetic particles have a diameter from about 0.5 micrometers to 3 micrometers [paragraph 113, 2.0 microns]. Uriu et al. further discloses at least a portion of the magnetic particles in the magnetic adhesive layer are comprised of at least one NiFe or CoFe [paragraph 113], wherein the magnetic adhesive layer insulates the conductive coil from the first and second magnetic layers [1, 6, paragraph 114] each have a thickness from about 10 to 300 micrometers [300 microns is 0.3mm, paragraph 114.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify Doljack et al. with the teaching of Uriu et al. for the purpose of improving adhesion within the device [Uriu, paragraph 240] and to form a ratio by volumne of the magnetic particles to the polymer in the magnetic adhesive layer is from about 60:40 to about 80:20 since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to assure adhesive within the device, thereby avoiding delamination [Uriu, paragraph 240] and using the magnetic adhesive layer to electrically insulating the coil from the first and second magnetic layer in order to avoid electrically shorting the device.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Lee et al. [US 2006/0290457 A1.]
Doljack et al. discloses the instant claimed invention except for the specific material use for the substrate.
Lee discloses an inductor [abstract] including a substrate formed of silicon material [paragraph 16, Si.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify Doljack et al. with the teaching of Lee for the purpose of improving solidity in the device [Lee, paragraph 10.]
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Hasegawa et al. [US 6,466,122 B1.]
Doljack et al. discloses the instant claimed invention except for the specific of the conductive coil.
Hasegawa et al. discloses an inductor having a coil comprising a plurality of windings forming a meandering structure [column 4, lines 22-29.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the meander coil structure of Hasegawa et al. in Doljack et al. for the purpose of suppressing a high-frequency loss [Hasegawa, column 2 lines 35-39.]
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack et al. in view of Wennerstrom et al. [US 2016/0294274 A1.]
Doljack et al. discloses the instant claimed invention except for the first and second magnetic layers having an effective permeability from about 10 to about 1000 at an operational frequency of about 500MHz.
Wennerstrom et al. discloses an inductor [abstract] having magnetic layer, wherein the magnetic layer has an effective permeability of from about 10 to about 1000 [12, paragraph 142.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the magnetic layer of Wennerstrom et al. in Doljack et al. for the purpose of improving magnetic field/flux characteristics and to have the operational frequency of about 500MHz since discovering the optimum value of a result effective variable involves only routine skill in the art.  The motivation for doing so would be to use the device with different materials [Wennerstrom, paragraph 48] thereby making the device more marketable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837